Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         23-JUN-2020
                                                         01:31 PM




                          SCPW-XX-XXXXXXX
           IN THE SUPREME COURT OF THE STATE OF HAWAI#I
_________________________________________________________________


                  MATTHEW J. WARNER, Petitioner,
                                 vs.
              HAWAI#I PAROLING AUTHORITY, Respondent.
________________________________________________________________
                        ORIGINAL PROCEEDING
         ORDER DENYING PETITION FOR WRIT OF PROHIBITION
                     AND/OR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of Petitioner Matthew J. Warner’s

application for writ of prohibition and/or mandamus, respondent

Hawai#i Paroling Authority’s response, the respective supporting

documents, and the record, it appears that the requested

extraordinary writ is not warranted.     See Kema v. Gaddis, 91

Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a writ of mandamus is

an extraordinary remedy that will not issue unless the petitioner

demonstrates a clear and indisputable right to relief and a lack

of alternative means to redress adequately the alleged wrong or

obtain the requested action); In re Disciplinary Bd. of Hawai#i
Supreme Court, 91 Hawai#i 363, 368, 984 P.2d 688, 693 (1999)

(mandamus relief is available to compel an official to perform a

duty allegedly owed to an individual only if the individual’s

claim is clear and certain, the official’s duty is ministerial

and so plainly prescribed as to be free from doubt, and no other

remedy is available).   Accordingly,

          IT IS HEREBY ORDERED that the petition is denied.

          DATED: Honolulu, Hawai#i, June 23, 2020.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 2